Case 1:16-Cr-10343-ADB Document 668 F»i|ed 01/10/19 Page 1 of 5

UNITED STATES DISTRICT COURT
DlSTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

Crim. No. 116-lO343-ADB
V.

MICHAEL L. BABICH,

Defendant.

PARTIES’ AGREED STATEMENT OF FACTS

The parties have entered into an agreement dated January 9, 2019, a copy of Which has '
been produced to the Court. In contemplation of a guilty plea by Defendant Michael L. Babich
(Defendant) to the attached Information, the parties have agreed to the following statement of
facts (Statement). vThis Statement is provided to the Court to assist the Court in its determination
that there is an adequate factual basis to support the plea, and is not meant to provide a full
rendition of all the facts and circumstances Which may underlie the crimes alleged in the
lnformation.1

The Parties agree that during the time period alleged in the lnformation, lnsys
Therapeutics’ sole product Was Subsys, a fentanyl spray approved by the FDA for use by cancer
patients suffering from breal<through pain. This Was a very expensive drug and a very dangerous

drug if abused

 

1 This agreed statement of facts does not prevent either party from supplementing
this statement at Defendant Babich’s plea colloquy or at any subsequent proceedings related to
Defendant Babich’s sentencing Nor does this statement constitute a complete account of
Defendant Babich’s relevant conduct under the U.S. Sentencing Guidelines.

 

v 'Case 1:16-Cr-10343-ADB Document 668 Filed 01/10/19 Page 2 of 5

lnsys did business in the Distn'ct of Massachusetts. lt employed sales representatives and~
a district manager, it solicited medical professionals to prescribe Subsys in Massachusetts, and it

held events With prescribers in Massachusetts.

The defendant Was employed by Insys from approximately 2007 through November
2015 , and became the Chief Executive Officer in March 2011. In that capacity, in concert With,
and at the direction of his superior John Kapoor, the Defendant conspired With others, including
those named in the Second Superseding Indictment (S Sl), to use the Insys Speaker Prograrn
(ISP) as a vehicle to bribe doctors and other clinicians to prescribe Subsys for their patients
rather than a competitor drug. The evidence Would show that some of these speakers received as
much as $200,000 over the time period alleged in the Information. In order to increase profits ,‘
both personal and corporate, Defendant and his coconspirators agreed to engage in a marketing `
strategy that not only targeted medical professionals involved in pain management, but also
induced the medical professionals identified in the SSI and other government disclosures to

prescribe Subsys in return for the opportunity to participate in the ISP.

Although speakers programs Were not illegal or improper ind general, Defendant and his
coconspirators used them at times as an illegal Vehicle to bribe pain practitioners to prescribe
Subsys rather than as a tool to educate medical professionals Thus, the Substance, if any, of .
many speaking events Was secondary to the goal of paying the speaker and providing a free
meal, and often, alcohol. These programs Were often poorly attended and merely used as an
excuse for the participant and his or her friends to have a free meal and drinks paid for by Insys. `
The Defendant conspired With John Kapoor, Alec Burlakoff, and Regional Sales Managers

Joseph Rovvan, Richard Simon, and Sunrise Lee to implement the aforementioned practices.

 

Case 1:16-cr-10343-ADB Document 668 Filed 01/10/19 Page 3 of 5

The scheme worked in the following fashion: medical professionals who prescribed
Subsys were rewarded with speaking opportunities based upon the volume of prescriptions they
wrote ; thus, the volume of prescriptions written by the prescriber determined the remuneration
paid to the prescriber. As evidence of the abuse of the lSP, Kapoor and Defendant, at Kapoor’s
direction, instructed lnsys employees to track the volume of prescriptions written by participants
in the lSP pro gram. They rewarded prolif'ic writers with more speaking opportunities ~ and more
, pay ~ and punished those who were not writing a sufficient volume by removing them from the

lSP or withholding paid speaking engagements 4

The U.S. mails were used in furtherance of this scheme by lnsys, which paid the
participants in the ISP by checks that were mailed, including those mailings described in the
lnformation. lnsurers and Pharrnacy Benefit Managers (PBl\/.[s) also mailed checks to

pharmacies to pay for Subsys prescriptions

ln order to gauge the effectiveness of their scheme, Kapoor, and other members of the
/ conspiracy reviewed speakers’ prescriptions on a regular basis. Participants in the ISP were also
pressured to write prescriptions for ever increasing dosages of Subsys and were awarded with
more speaking opportunities for doing so. The lnsys commission protocol also rewarded the
sales staff with greater commissions if medical professionals, including speakers, prescribed

higher doses of Subsys.

ln essence, Defendant and his coconspirators used the ISP to bribe medical professionals
to prescribe Subsys to as many patients as possible. While participating in this scheme,
Defendant and his coconspirators understood that medical professionals owed a duty to their
patients to provide medically necessary care, and that the activities described in this Statement

and Information increased the risk that such care would not be provided As the conspiracy

3

 

Case 1:16-cr-10343-ADB Document 668 Filed 01/10/19 Page 4 of 5

progressed, Defendant and his coconspirators realized that there was an increased risk that their
coconspirator medical practitioners would have their independent medical judgment

compromised and write medically unnecessary Subsys prescriptions

Defendant and his coconspirators used other methods to bribe and induce medical
professionals to prescribe Subsys One such method was to shift employees of a practitioner’s
office to the Insys payroll and to employ relatives and girlii‘iends of the medical professionals
who were high volume writers Another such method was that Defendant, Kapoor, and others,
used a third party logistics shipping arrangement with a particular pharmacy in Alabama in order
to give two prescribers added profits as a reward for prescribing Subsys instead of competitor

drugs

Although Defendant and his coconspirators were highly successful in increasing the
prescriptions for Subsys as a result of the above scheme, they also faced resistance from certain
insurers and PBMs that balked at providing reimbursements for Subsys ln order to obtain
authorizations and subsequent payment for Subsys prescriptions the conspirators created the
Insys Reimbursement Center (IRC). Insys employees staffed the IRC. Thus, rather than
employees of the practitioner communicating with providers, patient information was often sent
to the IRC in Arizona where IRC employees provided false and misleading information to
insurers to obtain Subsys authorizations These false representations included the identity of the
IRC employees who misrepresented themselves as employees of the practitioner as well as the
medical history, and symptoms of the patients But for the false representations the insurance-
companies and PBMs would not have paid or authorized payment for Subsys prescriptions As a

result of this scheme, insurers and PBMS were defrauded by paying reimbursements for Subsys,

 

Case 1:16-cr-10343-ADB Document 668 Filed 01/10/19 Page 5 of 5

a more expensive drug than the generic alternative and some of its branded competitors and paid

when inappropriate -

Michael Gurry managed the IRC. Kapoor, with the participation and agreement of
Defendant, directed that IRC employees including Gurry and Elizabeth Gurreiri, provide false
and misleading information to insurance companies and PBMS to obtain authorization and

payments for Subsys

As a result of the offenses described in this Statement and in the Information, Defendant
personally obtained at least $3 .5 million in proceeds

Respectfully submitted,

Dated: January 9, 2019 ANDREW E. LELLING
United States Attorney

By: /s/ Fred M.' Wyshak, Jr.
F red M. Wyshak, Jr.

K. Nathaniel Yeager
David Lazarus
Assistant U.S. Attorneys

7///7;/

Miéha@i L. Babich

      

Defendant
t
William Ke _ell, Esq. Wick Sollers, Esq.
.Attomey for Defendant Attorney for Defendant

 

Attorney for Defendant

 

